HOLMES, Judge.
This case involves the modification of periodic alimony.
After an ore terms hearing, the trial court granted the wife’s petition for modification of periodic alimony, increasing said alimony from $1,750 to $3,000 per month.
The husband appeals and we affirm.
The dispositive issue on appeal is whether the trial court abused its discretion in modifying the husband’s periodic alimony obligation.
This court pretermits a summary of the evidence. Little or nothing would be contributed to the law by setting out in detail the facts of this case. This is true because of the vast number of cases on this same subject.
Suffice it to say that, considering the substantial increase in the husband’s income ($137,067 in 1978 at the time of the original divorce decree to $309,556 in 1984) and the increase in the wife’s needs, we are not persuaded that the adjudication as to the modification of periodic alimony was of such a character as to constitute a plain and palpable abuse of judicial discretion. See Cox v. Cox, 485 So.2d 767 (Ala.Civ.App.1986); Murphy v. Murphy, 470 So.2d 1297 (Ala.Civ.App.1985).
The wife has requested an attorney’s fee for representation on appeal. A fee of $750 is hereby awarded.
This case is due to be and is hereby affirmed.
AFFIRMED.
WRIGHT, P.J., and BRADLEY, J., concur.